Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Settlement Agreement”) is entered into as of
this 13th day of April 2007 (the “Effective Date”), by and between Crdentia
Corp., a Delaware corporation (“Crdentia”) and Dawson James Securities, Inc.
(“Dawson”) (Crdentia and Dawson collectively referred to herein as the
“Parties”).

WHEREAS, Crdentia and Dawson entered into a selling agreement (the “Selling
Agreement”) on October 5, 2005, pursuant to which Dawson agreed to raise capital
for Crdentia by selling Crdentia’s offering of common stock; and

WHEREAS, Dawson agreed to sell for Crdentia a certain quantity of units of stock
as reflected in the Selling Agreement, and the parties agreed that Dawson would
be paid a certain commission in exchange for its services as reflected in the
Selling Agreement; and

WHEREAS, a dispute arose between the Parties involving the Selling Agreement;
and

WHEREAS, Dawson has filed suit in an action styled, Dawson James Securities,
Inc., a Florida corporation, vs. Crdentia Corp, a Delaware corporation, Case No:
50-2006CA-001708-XXXX-MB AH, in the Circuit Court of the 15th Judicial Circuit,
in and for Palm Beach County, Florida, concerning the issues raised by the
existence of the Selling Agreement and the Parties’ respective performance
thereunder, along with Dawson’s equitable claims concerning the amounts Dawson
claims it was due for its services (the “Litigation”); and

WHEREAS, The Parties are desirous of settling and disposing of all claims, which
were brought or could have been brought between the Parties in the Litigation;
and are desirous of releasing and eliminating any liability that they may have
to one another of any nature whatsoever including but not limited to such
arising out of or in anyway relating to the described Selling Agreement, as well
as any other warranty or representation therein contained or in any related
agreements or documents, and all claims arising by applicable statutes or
otherwise at common law.

NOW, THEREFORE, in order to resolve the issues raised or that could have been
raised in the Litigation and to effectuate a full release of the Parties as
hereinafter further described from one another, for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:

1.             Consideration.  Crdentia shall make the following payment in
accordance with the following provisions:

(a)           Within ten (10) business days from the execution of this
Settlement Agreement, Crdentia shall issue to Dawson, FOUR HUNDRED THOUSAND
(400,000)

A-1


--------------------------------------------------------------------------------


shares of Common Stock (the “Shares”), par value $0.001 per share, of Crdentia
(the “Stock Consolidation”).

2.             Dawson shall immediately dismiss all claims against Crdentia with
prejudice upon executing this Settlement Agreement or as soon as practicable
thereafter with each party to bear their own attorney’s fees and cost. Further,
except in connection with enforcement of this Settlement Agreement and/or the
Registration Rights Agreement, Dawson and Crdentia shall not pursue any new
litigation or claims against each other concerning the general subject matter of
the Litigation.

3.             Registration Rights.  Concurrently with the execution of this
Settlement Agreement, the Parties have entered into a registration rights
agreement attached hereto as Exhibit A (the “Registration Rights Agreement”)
with respect to the shares of Common Stock that comprises the Stock
Consideration.

4.             Mutual Release of Claims.

(a)           Dawson hereby agrees for the benefit of Crdentia, and each
officer, director, shareholder, agent, representative, affiliate, joint
venturer, employee, member, partner, attorney, heir, assign, executor, spouse,
administrator, insurer, predecessor and successor, past and present, of Crdentia
(each such person being a “Released Crdentia Party” and all such persons being
“Released Crdentia Parties”), as follows. Except for the obligations set forth
in this Settlement Agreement as well as in the Registration Rights Agreement,
Dawson, for themselves and for their members, partners, officers, directors,
assigns, agents and successors, past and present, hereby agree and confirm that,
effective from and after the Effective Date, they forever fully release and
discharge each Released Crdentia Party of, and hold each Released Crdentia Party
harmless from, any and all rights, claims, warranties, demands, debts, duties,
obligations, liabilities fixed or contingent, costs, attorneys’ fees, damages,
expenses, snits, liens, losses and causes of action (“Claims”) of any nature
whatsoever, whether known or unknown, suspected or unsuspected, existing or
potential, arising or occurring any time or period of time on or prior to the
date of the execution of this Settlement Agreement (including the future effects
of such transactions, occurrences, conditions, acts or omissions), including,
without limitation, any Claims arising under or in connection with the Selling
Agreement dated October 5, 2005. Dawson acknowledges that it may hereafter
discover facts different from or in addition to those which they now know or
believe to be true with respect to all or any portion of the Claims, and Dawson
agrees that in such event, this release shall nonetheless be and remain
effective in all respects, notwithstanding such different or additional facts or
the discovery thereof.

(b)           Crdentia hereby agrees for the benefit of Dawson, and each
officer, director, shareholder, agent, representative, affiliate, joint
venturer, employee, partner, member, attorney, heir, assign, executor,
administrator, insurer, predecessor and successor, past and present, of Dawson
(each such person being a “Released Dawson Party” and all such persons being
“Released Dawson Parties”), as follows. Crdentia, for themselves and for their
members, partners, officers, directors, assigns, agents and successors, past and
present, hereby agree and confirm that, effective from and after the

A-2


--------------------------------------------------------------------------------


Effective Date, they hereby acknowledge full and complete satisfaction of, and
covenants not to sue, and forever fully release and discharge each Released
Dawson Party of, and hold each Released Dawson Party harmless from, any and all
Claims of any nature whatsoever, whether known or unknown, suspected or
unsuspcctcd, existing or potential, arising or occurring any time or period of
time on or prior to the date of the execution of this Settlement Agreement
(including the future effects of such transactions, occurrences, conditions,
acts or omissions). Crdentia acknowledges that it may hereafter discover facts
different from or in addition to those which they now know or believe to be true
with respect to all or any portion of the Claims, and Crdentia agrees that in
such event, this release shall nonetheless be and remain effective in all
respects, notwithstanding such different or additional facts or the discovery
thereof.

(c)           The undersigned understand and agree that the Claims released by
the Parties pursuant to Sections 4(a) and (b) above include not only those
Claims presently known to Dawson and Crdentia but also include all unknown or
unanticipated Claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the Claims as described above. Dawson and Crdentia understand that
they may hereafter discover facts different from what they now believe to be
true, which if known, could have materially affected this Release of Claims, but
they nevertheless waive any Claims or rights based on different or additional
facts.

5.             Default and Remedies.  In the event Crdentia fails to comply with
any term or provision of this Settlement Agreement or the Registration Rights
Agreement, then, in that event, in addition to any other rights or remedies
which Dawson may have, Dawson shall be entitled, upon five (5) calendar days’
notice to Crdentia, to move for an immediate final judgment against Crdentia for
damages in the amount of $250,000.00. Any such Motion to Enforce Settlement And
For Damages may be brought on the Court’s earliest motion calendar, and the
motion shall be deemed sufficient if merely signed by the attorney for Dawson
and accompanied by an Affidavit of Default. Crdentia waives any and all defenses
to such motion except strict compliance with this Settlement Agreement and the
Registration Rights Agreement. Crdentia further waives an evidentiary hearing on
Dawson’s motion unless Crdentia files an Affidavit Opposing Default prior to the
scheduled hearing on the motion in which Crdentia attests, under oath, that it
has strictly complied with this Settlement Agreement and the Registration Rights
Agreement. Upon the filing of a Registration Statement with the U.S. Securities
and Exchange Commision by Crdentia, which includes the Shares, and provided that
the Shares are not removed from the Registration Statement for any reason, this
Default and Remedies Clause shall terminate.

Dawson shall he entitled to recover all of its attorneys’ fees and costs
incurred in any proceeding whatsoever related to the obtaining, enforcement,
registration, collection, post-judgment or appeal of a final judgment related to
this Settlement Agreement and/or the Registration Rights Agreement.

A-3


--------------------------------------------------------------------------------


6.             No Action or Charges.  Each of the Parties acknowledges and
agrees that it has no pending lawsuit, administrative charge or complaint
against the other or any of the other releasees specified above, in any court or
with any governmental agency. Each of the Parties also agrees that, to the
extent permitted by law, such Party will not allow any lawsuit, administrative
charge or complaint to be pursued on its behalf. Each of the Parties further
agrees that it will not participate, cooperate or assist in any litigation
against any of the releasees set forth above in any manner, except the extent
required by law. If either of the Parties is lawfully subpoenaed by a court in a
manner relating to the matters released above, it agrees to provide the other
Party with written notice of such a subpoena within five (5) days of receipt.

7.             No Assignment or Transfer of Claims.  Each of the Parties
represents and warrants that it has not hereto for assigned, transferred or
purported to assign or transfer to any other person or entity any rights, Claims
or causes of actions herein released and discharged and no other person or
entity has any interest in the matters here and released and discharged.
Furthermore, each of the Parties shall indemnify and hold the other and all
persons or entities released herein harmless from and against any and all
rights, Claims or causes of actions which have been assigned or transferred
contrary to the foregoing representations, or in violation of all foregoing
warranties, and shall hold such persons or entities harmless from any and all
loss, expense and/or liability arising directly or indirectly out of the breach
of any of the foregoing representations or warranties.

8.             No Admission of Liability.  This Settlement Agreement is a
compromise in settlement of disputed Claims being released herein, and therefore
this Settlement Agreement does not constitute an admission of liability on
behalf of either of the Parties or any of the releasees, are an admission,
direct or by implication that either of the Parties or any of the releasees has
violated any law, rule, regulation, policy or contractual right or other
obligation owed to any Party. Each of the Parties specifically denies all
allegations of improper or unlawful conduct. Each of the Parties intends merely
to avoid litigation.

9.             No External or Prior Representations.  Each of the Parties
represents and warrants that such Parties are not relying, and has not relied,
on any representations or statements, verbal or written, made by any other party
or any other releasees hereto with regard to the facts involved in this
controversy in regard to any such Parties’ rights or asserted rights arising out
of alleged Claims or the execution and terms of this Agreement, except as
provided herein. Each of the Parties has consulted with an attorney regarding
the terms of this Settlement Agreement and has entered into this Settlement
Agreement freely, willingly and without coercion or duress.

10.           Investment Representations.

(a)           This Settlement Agreement is made in reliance upon Dawson’s
representation to Crdentia, which by their acceptance hereof Dawson hereby
confirms, that the Stock Consideration to be received by Dawson will be acquired
for investment for its own account, not as a nominee or agent, and not with a
view to the sale or distribution of any part thereof, and that Dawson has no
present intention of selling,

A-4


--------------------------------------------------------------------------------


granting participation in, or otherwise distributing the same. Dawson also
represents and warrants that it has sufficient business and financial experience
to enable it to protect its own interests in connection with the issuance of the
Stock Consideration hereunder.

(b)           Dawson is an “accredited investor” as defined in Rule 501 under
the Securities Act of 1933, as amended (the “Act”). Dawson believes that it has
received all the information it considers necessary or appropriate for deciding
whether to accept the Stock Consideration. Dawson further represents that it has
had an opportunity to ask questions and receive answers from Crdentia regarding
the business, properties, prospects and financial condition of Crdentia.

(c)           Dawson understands that the Stock Consideration it is accepting
hereunder is characterized as “restricted securities” under the federal
securities laws inasmuch as it is being acquired from Crdentia in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the Act
only in certain limited circumstances. In this connection, Dawson represents
that it is familiar with SEC Rule 144, as presently in effect, and understand
the resale limitations imposed thereby and by the Act. Dawson understands that
the Stock Consideration has not been registered under the Act and has not been
registered or qualified in any state in which it is offered, and thus Dawson
will not be able to resell or otherwise transfer the Stock Consideration unless
it is registered under the Act, or qualified under applicable state securities
laws, or an exemption from such registration or qualification is available.

(d)           It is understood that the certificate(s) evidencing the Stock
consideration shall bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

11.           Binding.  This Settlement Agreement shall be binding upon the
Parties and their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of the Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns.

12.           Severability.  If any of the provisions in this Settlement
Agreement are determined to be invalid by a court, arbitrator, or government
agency of competent jurisdiction, it is agreed that such determination shall not
affect the enforceability of the other provisions herein.

13.           Counterparts.  The Parties hereto may execute faxed copies of this
Settlement Agreement, and exchange such executed copies via facsimile. Either
party

A-5


--------------------------------------------------------------------------------


may demand that the other party execute original copies at a future date, and
such demand may be sought to be enforced by specific performance.
Notwithstanding the foregoing, it shall be no defense to the enforcement of this
Settlement Agreement that the “original” Settlement Agreement is not produced,
and all Parties waivt: “best evidence” objections with regard to this Settlement
Agreement. In addition, two or more duplicate originals of this Settlement
Agreement may be signed by the Parties hereto, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

14.           Survival.  The representations, warranties and covenants of the
Parties hereto shall survive the execution of this Settlement Agreement and the
payment of the Settlement Consideration.

15.           Entire Agreement; Modification.  This Settlement Agreement
constitutes the entire understanding among the Parties and supersedes all prior
or contemporaneous written or oral statements, agreements, understandings and/or
negotiations regarding the subject matter herein. This Settlement Agreement may
not be modified or amended in any way without the express written consent of the
Parties.

16.           Fees and Expenses.  Except as set forth in this Settlement
Agreement and the Registration Rights Agreement, each Party shall bear its own
fees and expenses in connection with this Settlement Agreement.

17.           Governing Law.  This Settlement Agreement is to be construed in
accordance with and governed by the internal laws of the State of Florida
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Florida to the rights and duties of the parties. In addition, each of the
parties hereto (a) irrevocably and unconditionally consents to submit itself to
the jurisdiction of the State of Florida in the event any dispute arises out of
this Settlement Agreement or the transactions contemplated by this Settlement
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (c)
agrees that it will not bring any action relating to this Settlement Agreement
or the transactions contemplated by this Settlement Agreement in any court other
than the Circuit Courts of the State of Florida, and each of the parties
irrevocably waives the right to trial by jury, (d) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action in the Circuit Courts of the State of Florida, and (e) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is to receive notice.

18.           Notices.  All notices, requests, Claims, demands and other
communications under this Settlement Agreement shall be in writing and shall be
deemed given (i) upon personal delively, (ii) one (1) Business Day after being
sent via a nationally recognized overnight courier service if overnight courier
service is requested or (ii) upon receipt of electronic or other confirmation of
transmission if sent via facsimile, or (iii) immediately if sent via email in
each case at the addresses, fax numbers

A-6


--------------------------------------------------------------------------------


or email addresses (or at such other address, fax number or email address for a
party as shall be specified by like notice) set forth below:

If to Crdentia, to:

 

Crdentia Corp.

5001 LBJ Freeway, Suite 850

Dallas, Texas 75244

Attention:

Chief Executive Officer

Facsimile:

972-392-2722

Email:

jkaiser@crdentia.com

 

with copies to:

 

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92 130

Attention:

Steven G. Rowles, Esq.

Facsimile:

858-523-28 10

Email:

srowles@mofo.com

 

If to the Dawson, to:

 

 

with copies to:

 

Blank Rome LLP

1200 N. Federal Highway, Suite 417

Boca Raton, Florida 33432

Attn:  Bruce C. Rosetto, Esq.

Facsimile:  (561) 417-8101

Email:  rosetto@blankrome.com

 

A-7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have duly executed this Settlement
Agreement as of the date first written above.

Crdentia Corp.

 

 

 

 

 

 

By

/s/ C. Fred Toney

 

 

Name:

C. Fred Toney

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

Dawson James Securities, Inc.

 

 

 

 

 

By

/s/ Robert D. Keyser Jr.

 

 

Name:

Robert D. Keyser Jr.

 

Title:

CEO

 

A-8


--------------------------------------------------------------------------------